Case 2:16-cv-06688-LDH-LB Document 12 Filed 01/25/21 Page 1 of 1 PageID #: 3174




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

CARLOS SEGURA,
                                        Petitioner,            ORDER ADOPTING REPORT
                           v.                                   AND RECOMMENDATION
THOMAS GRIFFIN,                                                    16-CV-06688 (LDH)(LB)
                                        Respondent.

LASHANN DEARCY HALL, United States District Judge:

       On December 17, 2019, Magistrate Judge Lois Bloom issued a Report and

Recommendation recommending that this Court deny the Petition for a Writ of Habeas Corpus.

The parties were given until December 31, 2019, to file objections to the Report and

Recommendation. Petitioner’s objections, signed by Petitioner on January 1, 2020, were filed

January 9, 2020. Failure to timely file an objection to the Report and Recommendation generally

waives any further judicial review. See DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000).

Nonetheless, the Court has considered Petitioner’s objections, which simply rehash the

arguments raised in his Petition and reply brief. None of those arguments provide a basis for

relief. The Court has reviewed the Report and Recommendation de novo and hereby adopts it in

its entirety as the opinion of this Court. See Fed. R. Civ. P. 72(b)(1), (3); 28 U.S.C.

§ 636(b)(1)(C). Accordingly, the Petition for a Writ of Habeas Corpus is DENIED.



                                                      SO ORDERED:

Dated: Brooklyn, New York                             /s/ LDH
       January 25, 2021                               LASHANN DEARCY HALL
                                                      United States District Judge




                                                  1
